DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is responsive to Applicant’s filing on 01/25/2021.  Claims 1 and 6-8 have been amended.  No claims have been cancelled or newly added.  Accordingly, claims 1 and 4-8 are currently pending and examined below.

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 01/25/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites “wherein the processor does not output the first information when the surrounding vehicle existing on the adjacent line is in a second positional relationship”, wherein the word “line” appears to be a typo, which should be replaced by “lane”.  For the sake of examination, the Examiner interprets this as “wherein the processor does not output the first information when the surrounding vehicle existing on the adjacent lane is in a second positional relationship”.  Appropriate correction is required.
Claims 4-7 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
		
		Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2018/0201192 A1) in view of Hinninger et al. (US 2009/0243822 A1, hereinafter “Hinninger”).

Regarding claim 1, Ishida discloses a driving support device, comprising: a processor (See ¶44 regarding the Blind Spot Monitor ECU, or BSM-ECU, comprising a CPU, or central processing unit.); and a memory that stores program instructions executable by the processor (See ¶44 regarding the BSM-ECU comprising a CPU, a ROM, and a RAM, wherein the CPU is configured to implement various functions of executing instructions (programs, routines) stored in the ROM.) to: output information (See ¶45, which describes the BMS-ECU being connected to right and left display apparatuses.  The Examiner understands the right and left display apparatuses are configured to receive signals, or output information, from the BMS-ECU.);5 recognize surrounding vehicles existing around a subject vehicle (See ¶14 “The position acquisition unit acquires the relative position of the alert-target vehicle with respect to the own vehicle.”); determine control modes of in-vehicle devices of the subject vehicle based on a position of a surrounding vehicle existing on an adjacent lane adjacent to a subject lane on which the subject vehicle exists among one or more 10surrounding vehicles of the surrounding vehicles (See FIG. 3, S12 “Other vehicle is present diagonally behind own vehicle?”, S13, S14, S15 “Alert-target vehicle is present in viewable range?”, S17, S18, and S19 “Display.”  See also FIGs. 6 and 11 depicting a vehicle in an adjacent lane.  The system of Ishida determines the control mode of a side-view mirror display based on the position of a surrounding vehicle in an adjacent lane to the subject vehicle.) wherein the processor acquires information indicating an operation state of a direction indicator (The Examiner interprets “operation state of a direction indicator” to refer to whether the direction indicator (turn signal) of the subject vehicle is off or on.  See ¶85 “The BSM-ECU 10 can determine whether or not the direction indicator is being activated/operated…”), wherein the processor outputs first information regardless of the operation state of the direction indicator when the surrounding vehicle existing on the adjacent lane is in a first positional relationship of being positioned on a rear side of the subject vehicle (The Examiner interprets “being positioned on the rear side of the subject vehicle” as being located in the “left rear area” or the “right rear area” according to FIG. 6 of the specification.  These areas are located in adjacent lanes behind the vehicle’s blind spots.  See FIG. 3, S12 “Other vehicle is present diagonally behind own vehicle?” S13, S14, S15 “Alert-target vehicle is present in viewable range?”, S16 “Display pattern viewable-vehicle display”, S18, and S19 “Display.”  The system of Ishida determines the control mode of a side-view mirror display based on a surrounding vehicle positioned behind the blind spot and in an adjacent lane to the subject vehicle (where the vehicle is viewable), the surrounding vehicle identified by the position acquisition unit, without regard for the state of the direction indicator.), the first information being an information that prompts a driver of the subject vehicle to pay attention (See ¶12 “The alert apparatus informs the driver of presence of the detected alert-target vehicle or alerts the driver to the presence of the detected alert-target vehicle” and FIG. 7, M2 (lighting mode) when the surrounding vehicle is in the first positional relationship.), and wherein the processor outputs second information when the surrounding vehicle existing on the adjacent lane is in a second positional relationship (See ¶20 “the display control unit is configured to display in the display apparatus... a second mark indicating the relative position of the unviewable vehicle, the second mark having an alert level (caution/attention level) higher than an alert level of the first mark (FIG. 7).”) and the direction indicator operates (See ¶85 “In addition, in the present embodiment, when the alert-target vehicle has been detected, the above-described display screen on the display apparatus 50 is always displayed.  However, in place of that, the above-described display screen on the display apparatus 50 may be displayed only when a direction indicator (blinker) is activated (turned ON).”), the second information being an information that prompts the driver to pay attention and a type of the second information is different from a type of the first information (See FIG. 7, M2 (blinking mode) when the surrounding vehicle is in the second positional relationship.  In conclusion, the system of Ishida lights the display when a surrounding vehicle is viewable, behind the blind spot, and it blinks the display when the surrounding vehicle is unviewable, in the blind spot.).  
Ishida does not expressly disclose wherein the processor does not output the first information when the surrounding vehicle existing on the adjacent line is in a second positional relationship of being positioned on a side of the subject vehicle, the side of the subject vehicle being a position closer to the subject vehicle than the rear side of the subject vehicle with respect to a direction of travel of the vehicle.  However, Hinninger, in the same field of invention, discloses these limitations (See FIG. 1, which defines multiple zones adjacent to a vehicle.  The Examiner considers Zone 1 to include an area equivalent to Applicant’s “side of the subject vehicle”.  This is consistent with Applicant’s portrayal of the “side areas” depicted in FIG. 7.  See also Hinninger Table 1, which teaches that when a vehicle is detected during daytime in Any Zone, which includes Zone 1, the illumination status of the indicator is OFF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with those of Hinninger in order to not alert a driver of the presence of a vehicle that is located to the side of the driver’s vehicle.  Both the disclosures of Ishida and Hinninger are directed toward alerting a driver of the presence of a vehicle that may be hidden from view in a vehicle’s blind spot.  Applicant’s “side area” represents a location where a vehicle would be likely viewable, hence eliminating the need for alerting a driver to the presence of a vehicle in such an area.  Hinninger teaches this limitation clearly in Table 1, and it would have been obvious to one of ordinary skill in the art to combine this feature with the teachings of Ishida in order to prevent a system from unnecessarily alerting a driver that a vehicle is present to the side when it is likely that the driver is already aware of such a vehicle’s presence.

Regarding claim 8, Ishida discloses a driving support method, comprising: by an in-vehicle computer, comprising a processor, mounted on a subject vehicle outputting information (See ¶44 regarding the Blind Spot Monitor ECU, or BSM-ECU, comprising a CPU, or central processing unit.), recognizing surrounding vehicles existing around the subject vehicle (See FIG. 3, S11 “Acquire relative position and relative speed of other vehicle”), determining control modes of in-vehicle devices of the subject vehicle based on a position of a surrounding vehicle existing on an adjacent lane adjacent to a subject lane on which the subject vehicle exists among one or more surrounding vehicles of the surrounding vehicles (See FIG. 3, S12 “Other vehicle is present diagonally behind own vehicle?”, S13, S14, S15 “Alert-target vehicle is present in viewable range?”, S17, S18, and S19 “Display.”  See also FIGs. 6 and 11 depicting a vehicle in an adjacent lane.  The system of Ishida determines the control mode of a side-view mirror display based on the position of a surrounding vehicle in an adjacent lane to the subject vehicle.) acquiring information indicating an operation state of a direction indicator (See ¶85 “The BSM-ECU 10 can determine whether or not the direction indicator is being activated/operated…”), outputting first information regardless of the operation state of the direction indicator when the surrounding vehicle existing on the adjacent lane is in a first positional relationship of being positioned on a rear side of the subject vehicle (See FIG. 3, S12 “Other vehicle is present diagonally behind own vehicle?” S13, S14, S15 “Alert-target vehicle is present in viewable range?”, S16 “Display pattern viewable-vehicle display”, S18, and S19 “Display.”  The system of Ishida determines the control mode of a side-view mirror display based on a surrounding vehicle positioned behind the blind spot and in an adjacent lane to the subject vehicle (where the vehicle is viewable), the surrounding vehicle identified by the position acquisition unit, without regard for the state of the direction indicator.), the first information being an information that prompts a driver of the subject vehicle to pay attention (See ¶12 “The alert apparatus informs the driver of presence of the detected alert-target vehicle or alerts the driver to the presence of the detected alert-target vehicle” and FIG. 7, M2 (lighting mode) when the surrounding vehicle is in the first positional relationship.), and outputting second information when the surrounding vehicle existing on the adjacent lane is in a second positional relationship of being positioned on a side of the subject vehicle (See ¶20 “the display control unit is configured to display in the display apparatus... a second mark indicating the relative position of the unviewable vehicle, the second mark having an alert level (caution/attention level) higher than an alert level of the first mark (FIG. 7).”) and the direction indicator operates (See ¶85 “In addition, in the present embodiment, when the alert-target vehicle has been detected, the above-described display screen on the display apparatus 50 is always displayed.  However, in place of that, the above-described display screen on the display apparatus 50 may be displayed only when a direction indicator (blinker) is activated (turned ON).”), the second information being information that prompts the driver to pay attention and a type of the second information is different from a type of the first information (See FIG. 7, M2 (blinking mode) when the surrounding vehicle is in the second positional relationship.  In conclusion, the system of Ishida lights the display when a surrounding vehicle is viewable, behind the blind spot, and it blinks the display when the surrounding vehicle is unviewable, in the blind spot.).  
Ishida does not expressly disclose not outputting the first information when the surrounding vehicle existing on the adjacent line is in a second positional relationship of being positioned on a side of the subject vehicle, the side of the subject vehicle being a position closer to the subject vehicle than the rear side of the subject vehicle with respect to a direction of travel of the vehicle.  However, Hinninger discloses these limitations (See FIG. 1, which defines multiple zones adjacent to a vehicle.  The Examiner considers Zone 1 to include an area equivalent to Applicant’s “side of the subject vehicle”.  This is consistent with Applicant’s portrayal of the “side areas” depicted in FIG. 7.  See also Hinninger Table 1, which teaches that when a vehicle is detected during daytime in Any Zone, which includes Zone 1, the illumination status of the indicator is OFF).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with those of Hinninger in order Ishida and Hinninger are directed toward alerting a driver of the presence of a vehicle that may be hidden from view in a vehicle’s blind spot.  Applicant’s “side area” represents a location where a vehicle would be likely viewable, hence eliminating the need for alerting a driver to the presence of a vehicle in such an area.  Hinninger teaches this limitation clearly in Table 1, and it would have been obvious to one of ordinary skill in the art to combine this feature with the teachings of Ishida in order to prevent a system from unnecessarily alerting a driver that a vehicle is present to the side when it is likely that the driver is already aware of such a vehicle’s presence.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, in view of Hinninger, and in further view of Wheatley et al. (US 2003/0229447 A1, hereinafter “Wheatley”).

Regarding claim 4, modified Ishida discloses the driving support device according to Claim 1, wherein the processor further recognizes a lane marking which partitions between the subject lane and the adjacent lane (See ¶65 “It should be noted that the BSM-ECU 10 may recognize white lines drawn on the road by using a camera and the like to detect/specify the adjacent lane.”) outputs information regardless of a distance between the lane marking and the subject vehicle when the surrounding vehicle existing on the adjacent lane is in the first positional relationship of being positioned on the rear side of the subject vehicle (See FIG. 3, S12 “Other vehicle is present diagonally behind own vehicle?” S13, S14, S15 “Alert-target vehicle is present in viewable range?” S17, S18, and S19 “Display.”  The system of Ishida determines the control mode of a side-view mirror display based on the position of a surrounding vehicle in an adjacent lane to the subject vehicle, without regard for the state of the direction indicator.).  
Ishida does not expressly teach a processor that outputs information when the surrounding vehicle existing on the adjacent lane is in the second positional relationship of being positioned on the side of the subject vehicle and the distance between the lane marking and the subject vehicle is equal or less than a predetermined distance.  However, Wheatley, in the same field of invention, discloses this limitation (See ¶23 “For each boundary 31 or 32 the system also has an established threshold 33 and 34, respectively, that is a predetermined distance away from the boundary.”  See also FIGs. 3 and 4, which show a subject vehicle nearing a lane line and methods to alert a driver.).20  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with those of Wheatley in order to alert a driver that a surrounding vehicle in an adjacent lane is to the side of the subject vehicle, when the subject vehicle is within a threshold distance of the lane line.  It is clear that safety is enhanced when the driver is alerted of vehicles in the surrounding area, especially when the subject vehicle wanders close to the lane line separating the subject vehicle and a surrounding vehicle.  It would have been obvious to one of ordinary skill in the art to combine the prior art elements of Ishida and Wheatley (sensing an adjacent vehicle, sensing the subject vehicle’s proximity to a lane line, and alerting the driver) to increase a driver’s situational awareness and overall safety.

modified Ishida discloses the driving support device according to Claim 4, wherein the processor outputs first information that prompts a driver of the subject vehicle to pay attention when the surrounding vehicle existing on the adjacent lane25 is in the first positional relationship with respect to the subject vehicle (See FIG. 2, display area 50R located on side-view mirror and FIG. 7, M2 (lighting mode) when the surrounding vehicle is in the first positional relationship.), and outputs40outputs second information that prompts the driver to pay more attention than the first information when the surrounding vehicle existing on the adjacent lane is in the second positional relationship with respect to the subject vehicle (See FIG. 7 M2 (blinking mode) when the surrounding vehicle is alongside the subject vehicle.).
Ishida does not expressly disclose a processor that outputs information when the distance between the lane marking and the subject vehicle is equal to or less than5 the predetermined distance.  However, Wheatley, in the same field of invention, discloses this limitation (See ¶23 “For each boundary 31 or 32 the system also has an established threshold 33 and 34, respectively, that is a predetermined distance away from the boundary.”  See also FIGs. 3 and 4, which show a subject vehicle nearing a lane line and methods to alert a driver.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ishida with those of Wheatley in order to devise a driving support device that notifies a driver with a blinking image on a side-view mirror when a surrounding vehicle in an adjacent lane is along the side of the subject vehicle, which is within a predetermined distance of the lane line.  In order to enhance vehicle safety, it is advantageous to alert a driver when a vehicle is nearby in an adjacent lane.  By blinking an image on a side-view mirror, the driving support device would command appropriate 

Regarding claim 6, modified Ishida discloses the driving support device according to Claim 1, wherein the processor further recognizes a lane marking which partitions between the subject lane and the adjacent lane (See ¶65 “It should be noted that the BSM-ECU 10 may recognize white lines drawn on the road by using a camera and the like to detect/specify the adjacent lane.”), acquires information indicating the operation state of the direction indicator (See ¶85 “The BSM-ECU 10 can determine whether or not the direction indicator is being activated/operated…”), outputs first information regardless of the operation state of the direction indicator and a distance between the lane marking and the subject vehicle when the surrounding vehicle existing on the15 adjacent lane is in the first positional relationship of being positioned on the rear side of the subject vehicle (See FIG. 3, S12 “Other vehicle is present diagonally behind own vehicle?” S13, S14, S15 “Alert-target vehicle is present in viewable range?” S17, S18, and S19 “Display.”  The system of Ishida determines the control mode of a side-view mirror display based on the position of a surrounding vehicle in an adjacent lane to the subject vehicle, without regard for the state of the direction indicator or the distance between the subject vehicle and the lane line.), outputs second information when the direction indicator operates (See FIG. M2 blinking mode when the surrounding vehicle is in the second positional relationship.  Refer to the mapping of claim 2 regarding the direction indicator determination being optionally included in the method of FIG. 3.).
Ishida does not expressly disclose a processor that outputs third information when the distance between a20 lane marking and the subject vehicle is equal to or less than a first Wheatley discloses this limitation (The Examiner interprets “third information” as vibrating the steering wheel of the subject vehicle.  See ¶32 “a vibration unit 82 (such as an offset motor or other known vibration-creation mechanism) can be disposed within the steering wheel 81 such that the steering wheel 81 itself can be caused to vibrate…”  See also ¶18 “The logic platform ascertains when the vehicle moves laterally to within at least a predetermined distance of the lane boundary and enables provision of a signal to the driver.”  See also FIG. 4 steps 41-43 and ¶23 regarding the variability of threshold distances.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ishida with those of Wheatley in order to devise a driving support device that vibrates a driver’s steering wheel when the subject vehicle comes within a predetermined distance of a lane line.  Vibrating a driver’s steering wheel to command attention is a well-known technique.  One of ordinary skill in the art would have combined prior art elements according to known methods, yielding a driving support device that prioritizes driver awareness and passenger safety.
 Ishida does not expressly disclose a processor that, when the distance between the lane marking and the subject vehicle is equal to or less than a second predetermined distance that is shorter than the first predetermined distance, controls steering of the subject25 vehicle such that the subject vehicle is kept away from the lane marking.  However, Wheatley discloses this limitation (See ¶26 “the intensity of the generated warning signal 42 generally tends to increase as the vehicle moves closer to the boundary”.  See also ¶31 “one could instead impart a force on the steering wheel that tends to push the steering wheel away from the boundary and back towards the center of the lane” and ¶23 regarding the variability of threshold distances.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ishida with those of Wheatley in order to devise a driving support device that steers the subject vehicle away from the lane line when it comes within a second threshold distance.  The disclosure of Wheatley teaches a system that increases the intensity of the alarm or vehicle reaction based on the closer the vehicle moves to a boundary, including a lane line.  Wheatley also discloses controlling vehicle steering to keep the subject vehicle in a lane.  It would have been obvious for one of ordinary skill in the art to combine these prior art elements with the teachings of Ishida to increase safety in a passenger vehicle. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida, in view of Hinninger, in view of Wheatley, and in further view of Lindberg et al. (2015/0109131 A1, hereinafter “Lindberg”).41

Regarding claim 7, modified Ishida discloses the driving support device according to Claim 1, wherein the processor further recognizes a lane marking which partitions between the subject lane and the adjacent lane (See ¶65 “It should be noted that the BSM-ECU 10 may recognize white lines drawn on the road by using a camera and the like to detect/specify the adjacent lane.”), acquires information indicating the operation state of the direction indicator (See ¶85 “The BSM-ECU 10 can determine whether or not the direction indicator is being activated/operated…”), outputs first information regardless of the operation state of the (See FIG. 3, S12 “Other vehicle is present diagonally behind own vehicle?” S13, S14, S15 “Alert-target vehicle is present in viewable range?” S17, S18, and S19 “Display.”  The system of Ishida determines the control mode of a side-view mirror display based on the position of a surrounding vehicle in an adjacent lane to the subject vehicle, without regard for the state of the direction indicator or the distance between the subject vehicle and the lane line.), causes the output unit to output second information when the direction indicator operates (See FIG. M2 blinking mode when the surrounding vehicle is in the second positional relationship.  Refer to the mapping of claim 2 regarding the direction indicator determination being optionally included in the method of FIG. 3.).
Ishida does not expressly disclose a processor that outputs third information when the distance between the 15lane marking and the subject vehicle is equal to or less than a predetermined distance.  However, Wheatley discloses these limitations (See ¶32 “a vibration unit 82 (such as an offset motor or other known vibration-creation mechanism) can be disposed within the steering wheel 81 such that the steering wheel 81 itself can be caused to vibrate…”  See also ¶18 “The logic platform ascertains when the vehicle moves laterally to within at least a predetermined distance of the lane boundary and enables provision of a signal to the driver.”  See also FIG. 4 steps 41-43 and ¶23 regarding the variability of threshold distances.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Ishida with those of Wheatley 
Ishida does not expressly disclose a processor that controls steering of the subject vehicle such that the subject vehicle is kept away from the lane marking when a predetermined time has elapsed since the processor has output the third information.  However, Lindberg, in the same field of invention, teaches this limitation (See ¶120 “the driver assist arrangement 1 may be able to steer the host vehicle 13 such that it does not leave a current lane using autonomous vehicle steering system 17…”  See also ¶114 “issuance of the alert may involve a series of actions comprising at least a first and a second action where the second action is arranged to be more intrusive than the first action and where the second action is arranged to be initiated at a predetermined time after the first action.”).20  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with those of Lindberg in order to devise a driving support device that steers a subject vehicle away from a lane line after a predetermined amount of time since the steering wheel was vibrated to alert the driver to pay attention.  Again, the teachings of Ishida and Lindberg comprise prior art elements that are merely being combined according to devising a safe passenger vehicle.  In this case, one of ordinary skill in the art would have recognized that, if a driver hasn’t adjusted a vehicle’s course after a predetermined time since the steering wheel was vibrated, then the vehicle should autonomously control the steering to keep the vehicle in the lane.

Response to Arguments
	Applicant’s amendments filed 01/25/2021 overcome the 35 U.S.C. 112(b) rejections presented in the Final Rejection dated 10/23/2020.	
	On pages 7-8 of Applicant’s Remarks, the Applicant states that Ishida does not teach the limitations newly introduced into independent claims 1 and 8.  The Examiner agrees with this statement, though the argument has been rendered moot, since it does not pertain to the Hinninger reference that has been introduced to teach these newly-introduced limitations.

Conclusion 
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669